      Case 2:21-cv-01374-KJM-AC Document 1 Filed 08/02/21 Page 1 of 5


 1 David V. Roth (State Bar No. 194648)
    dvr@manningllp.com
 2 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 3 One California Street, Suite 900
   San Francisco, California 94111
 4 Telephone: (415) 217-6990
   Facsimile: (415) 217-6999
 5
   Attorneys for Defendant,
 6 TARGET CORPORATION

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11 MICHELLE ARENDES,                                   Case No.: 1:21-at-00790
12                 Plaintiff,                          (State Court Case No. FCS056661)

13          v.                                         NOTICE OF REMOVAL OF ACTION
                                                       UNDER 28 U.S.C. § 1441(B) (DIVERSITY);
14 TARGET CORPORATION and DOES 1 to                    DECLARATION OF DAVID V. ROTH;
   10,                                                 DEMAND FOR JURY TRIAL
15
             Defendants.
16

17

18          TO THE CLERK OF THE ABOVE-ENTITLED COURT:
19          PLEASE TAKE NOTICE that Defendant TARGET CORPORATION (“Target”) will and
20 hereby does remove to this Court the state court action described below.

21          1.     On June 10, 2021, Plaintiff Michelle Arendes filed this action in the Superior Court

22 of California, County of Contra Costa, as case number FCS056661. A true and correct copy of the

23 Summons and Complaint is attached hereto as Exhibit A.

24          2.     Target accepted service of Plaintiff’s Complaint on June 24, 2021. A true and correct

25 copy of the Service of Process Transmittal is attached hereto as Exhibit B.

26          3.     On July 30, 2021, Target filed its Answer to Plaintiff’s Complaint. A true and correct

27 copy of Target’s Answer is attached hereto as Exhibit C.

28          4.     On information and belief, Plaintiff Michelle Arendes is, and was, at the time she

      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY); DECLARATION OF
                         DAVID V. ROTH; DEMAND FOR JURY TRIAL
       Case 2:21-cv-01374-KJM-AC Document 1 Filed 08/02/21 Page 2 of 5


 1 filed this action, a citizen of the State of California.

 2          5.      Target is a Minnesota corporation with its principal place of business located in

 3 Minneapolis, Minnesota.

 4          6.      Target is the only named defendant; the other defendants in this action are fictitiously

 5 named and designated as “Does 1-10,” but their citizenship is not considered when determining

 6 diversity jurisdiction. 28 U.S.C. § 1441(b)(1).

 7          7.      On June 24, 2021, Plaintiff served a Statement of Damages indicating that she is

 8 seeking damages from Target in the amount of $340,000. A true and correct copy of Plaintiff’s

 9 Statement of Damages is attached hereto as Exhibit D.

10          8.      This action is a civil action, over which this Court has original jurisdiction under 28

11 U.S.C. § 1332, and is one that may be removed to this Court by Target pursuant to the provisions of

12 28 U.S.C. § 1441 because it is a civil action between citizens of different states and the amount in

13 controversy exceeds $75,000, exclusive of interest and costs.

14

15 DATED: July 30, 2021                          MANNING & KASS
                                                 ELLROD, RAMIREZ, TRESTER LLP
16

17

18                                               By:          /s/ David V. Roth
                                                       David V. Roth
19                                                     Attorneys for Defendant TARGET
                                                       CORPORATION
20

21

22

23

24

25

26

27

28
                                                        2
      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY); DECLARATION OF
                         DAVID V. ROTH; DEMAND FOR JURY TRIAL
       Case 2:21-cv-01374-KJM-AC Document 1 Filed 08/02/21 Page 3 of 5


 1                                DECLARATION OF DAVID V. ROTH
 2          I, David V. Roth, declare as follows:

 3          1.      I am an attorney duly admitted to practice before this Court. I am a partner with

 4 Manning & Kass, Ellrod, Ramirez, Trester LLP, attorneys of record for Defendant Target

 5 Corporation (“Target”). I have personal knowledge of the facts set forth herein, except as to those

 6 matters stated on information and belief, as to which I believe them to be true. If called as a witness,

 7 I could and would competently testify thereto. I make this declaration in support of Target’s Notice

 8 of Removal of Action.

 9          2.      On June 10, 2021, Plaintiff Michelle Arendes filed this action in the Superior Court

10 of California, County of Contra Costa, as case number FCS056661. A true and correct copy of the

11 Summons and Complaint is attached hereto as Exhibit A.

12          3.      Target accepted service of Plaintiff’s Complaint on June 24, 2021. A true and correct

13 copy of the Service of Process Transmittal is attached hereto as Exhibit B.

14          4.      On July 30, 2021, Target filed its Answer to Plaintiff’s Complaint. A true and correct

15 copy of Target’s Answer is attached hereto as Exhibit C.

16          5.      I am informed, and on that basis believe, that Plaintiff Michelle Arendes is, and was,

17 at the time she filed this action, a citizen of the State of California.

18          6.      Target is a Minnesota corporation with its principal place of business located in
19 Minneapolis, Minnesota.
20          7.      On June 24, 2021, Plaintiff served a Statement of Damages indicating that she is

21 seeking damages from Target in the amount of $340,000. A true and correct copy of Plaintiff’s

22 Statement of Damages is attached hereto as Exhibit D.

23          8.      This action is a civil action, over which this Court has original jurisdiction under 28

24 U.S.C. § 1332, and is one that may be removed to this Court by Target pursuant to the provisions of

25 28 U.S.C. § 1441 because it is a civil action between citizens of different states and the amount in

26 controversy exceeds $75,000, exclusive of interest and costs.

27 / / /

28 / / /
                                                        3
       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY); DECLARATION OF
                          DAVID V. ROTH; DEMAND FOR JURY TRIAL
      Case 2:21-cv-01374-KJM-AC Document 1 Filed 08/02/21 Page 4 of 5


 1         I declare under penalty of perjury under the laws of the United States of America that the

 2 foregoing is true and correct.

 3         Executed on July 30, 2021, at San Francisco, California.

 4

 5                                                        /s/ David V. Roth
                                                    David V. Roth
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
                                                    4
      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY); DECLARATION OF
                         DAVID V. ROTH; DEMAND FOR JURY TRIAL
     Case 2:21-cv-01374-KJM-AC Document 1 Filed 08/02/21 Page 5 of 5


 1                             DEMAND FOR JURY TRIAL
 2       Defendant TARGET CORPORATION hereby demands trial of this matter by jury.

 3

 4 DATED: July 30, 2021                MANNING & KASS
                                       ELLROD, RAMIREZ, TRESTER LLP
 5

 6

 7                                     By:          /s/ David V. Roth
                                             David V. Roth
 8                                           Attorneys for Defendant TARGET
                                             CORPORATION
 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
                                             5
     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY); DECLARATION OF
                        DAVID V. ROTH; DEMAND FOR JURY TRIAL
